Citation Nr: 1122135	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal condition (GI) (including irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD) and/or hiatal hernia), to include as secondary to service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected (PTSD).

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for heart palpitations. 

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for brain damage, to include memory loss, cognition problems and balance problems due to chemical exposure.

7.  Entitlement to service connection for brain damage, to include memory loss cognition problems and balance problems due to chemical exposure.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.  

10.  Entitlement to service connection for left ear hearing loss.  

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for thoracolumbar spine disability.

12.  Entitlement to a disability evaluation in excess of 20 percent for service-connected right Achilles tendonitis.

13.  Entitlement to a disability evaluation in excess of 20 percent for service-connected left Achilles tendonitis.

14.  Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

15.  Whether a valid notice of disagreement with the rating decision dated October 26, 2007, has been received. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1982 to February 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007, October 2007, September 2008, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Regarding the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for thoracolumbar spine disability, in the December 2009 rating action on appeal, the RO reopened the claim and denied it on the merits.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.R.F. § 3.156.  Given the procedural history of this case, the Board will not reopen the claim at this time, but must remand for the reasons discussed below.

The issues of entitlement to service connection for sleep apnea, heart palpitations and left ear hearing loss; whether new and material evidence has been submitted to reopens claim of entitlement to service connection for thoracolumbar spine disability and right ear hearing loss; and entitlement to an increased ratings for bilateral Achilles tendonitis and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The credible lay and medical evidence establishes that the Veteran manifests decreased libido which is a symptom of the already service-connected PTSD; it does not establish a current erectile dysfunction disability.

2.  The credible lay and medical evidence establishes that the Veteran manifests irritable bowel symptoms as a symptom of the already service-connected fibromyalgia; it does not establish current disabilities of GERD and/or hiatal hernia.

3.  The Veteran's tinnitus, which first manifested after service, is not shown to be causally related to active service.

4.  An unappealed February 2005 RO rating decision denied a claim of entitlement to service connection for brain damage on the basis that there was no evidence of current disability.

5.  Evidence of record since the RO's February 2005 rating decision is new and material as it includes competent medical opinion that the Veteran manifests brain damage based upon citation to previously unconsidered medical treatise information.

6.  The Veteran currently manifests neuronal brain damage related to his service in the Persian Gulf.

7.  An unappealed February 2005 rating decision denied a claim of entitlement to service connection for left ear hearing loss on the basis of no current disability.

8.  Evidence of record since the RO's February 2005 rating decision is new and material as it pertains to the left ear as it includes a speech recognition score of 92 percent which meets the criteria for current hearing loss disability per VA standards.

9.  The record shows that a valid notice of disagreement to the October 26, 2007 rating decision was received.  


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.14, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Service connection for a gastrointestinal disorder (to include IBS, GERD and hiatal hernia) is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.14, 4.71a, DC 5025 (2010).

3.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The February 2005 RO rating decision, that denied a claim of service connection for brain damage, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

5.  New and material evidence has been received since the February 2005 RO rating decision that denied a claim of service connection for brain damage; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The criteria for service connection for neuronal brain damage have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

7.  The February 2005 RO rating decision, that denied a claim of service connection for left ear hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

8.  New and material evidence has been received since the February 2005 RO rating decision that denied a claim of service connection for left ear hearing loss; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

9.  A valid notice of disagreement to the October 26, 2007 rating decision was received.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 20.201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issues of entitlement to service connection for brain damage and whether a valid notice of disagreement with the rating decision dated October 26, 2007, has been received, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Regarding the issues of entitlement to service connection for ED, a GI disorder and tinnitus, the RO provided the Veteran pre-adjudication notice by letter dated in February 2008 which fully complied with the content and timing requirements of 38 C.F.R. § 5103(a) and 38 C.F.R. § 3.159.  In this respect, the Veteran was notified of the types of evidence and/or information deemed necessary to substantiate the claims, the relative duties upon himself and VA in developing his claims, and the criteria for establishing an initial disability rating and effective date of award.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records (STRs) and all private and VA clinical records identified by the Veteran as relevant to his claims.  Notably, the RO was unable to obtain VA clinical records related to purported treatment for thoracolumbar spine symptoms at the Milwaukee VA from 1997 to 2003.  He has not reported that such records are relevant to the claims being denied at this time.

Additionally, the Veteran was afforded VA examinations to evaluate the claimed erectile dysfunction in August 2008 and August 2010.  As addressed more fully in the decision, the Board finds no merit in the allegation that these VA clinicians intentionally distorted the Veteran's testimony.  The Board further finds that these examiners provided well reasoned rationales for their determinations that the Veteran does not manifest erectile dysfunction.  As such, further examination on this claim is not warranted.

The Veteran was afforded VA examinations to evaluate his claimed GI disorders in August 2008 and August 2010.  As addressed in the decision below, the Veteran is already service-connected for functional bowel symptoms, and these examiners provided well reasoned rationales for their determinations that the Veteran does not manifest GERD and/or hiatal hernia.  As such, further examination on this claim is not warranted.

Finally, the Veteran was afforded VA examination in August 2008 to evaluate his claimed tinnitus disability.  As addressed in the decision below, the Board finds that this examiner provided a well reasoned opinion based upon a factual history deemed to be true by the Board.  As such, further examination on this claim is not warranted.

In sum, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims being decided at this time.

Service Connection Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  Erectile dysfunction, GERD, hiatal hernia and tinnitus are not listed among those chronic diseases.  As such, these provisions do not apply.

It is further noted that additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran served in Southwest Asia from September 1990 to March 1991.  Thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.  38 C.F.R. §§ 3.1, 3.317(d).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(b)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A qualifying chronic disability shall be rated using evaluation criteria from part 4 of Chapter 38 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(b)(5).  

Signs or symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss and/or (13) menstrual disorders.

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.

With regard to the listed presumptive diseases, service connection is warranted even though there is no evidence of such disease during the applicable period of active service.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service. There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.  The remaining diseases must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service. 

Also, VA has published a table listing the long-term health effects potentially associated with the presumptive infectious diseases as follows:


Table to § 3.317--Long-Term Health Effects Potentially Associated With Infectious Diseases
A
B
Disease
 
Brucellosis
 Arthritis.
 

 Cardiovascular, nervous, and respiratory system infections.
 

 Chronic meningitis and meningoencephalitis.
 

 Deafness.
 

 Demyelinating meningovascular syndromes.
 

 Episcleritis.
 

 Fatigue, inattention, amnesia, and depression.
 

 Guillain-Barré syndrome.
 

 Hepatic abnormalities, including granulomatous hepatitis.
 

 Multifocal choroiditis.
 

 Myelitis-radiculoneuritis.
 

 Nummular keratitis.
 

 Papilledema.
 

 Optic neuritis.
 

 Orchioepididymitis and infections of the genitourinary system.
 

 Sensorineural hearing loss.
 

 Spondylitis.
 

 Uveitis.
Campylobacter jejuni
 Guillain-Barré syndrome if manifest within 2 months of the infection.
 

 Reactive Arthritis if manifest within 3 months of the infection.
 

 Uveitis if manifest within 1 month of the infection.
Coxiella burnetii (Q fever)
 Chronic hepatitis.
 

 Endocarditis.
 

 Osteomyelitis.
 

 Post-Q-fever chronic fatigue syndrome.
 

 Vascular infection.
Malaria
 Demyelinating polyneuropathy.
 

 Guillain-Barré syndrome.
 

 Hematologic manifestations (particularly anemia after falciparum malaria and splenic rupture after vivax malaria).
 

 Immune-complex glomerulonephritis.
 

 Neurologic disease, neuropsychiatric disease, or both.
 

 Ophthalmologic manifestations, particularly retinal hemorrhage and scarring.
 

 Plasmodium falciparum.
 

 Plasmodium malariae.
 

 Plasmodium ovale.
 

 Plasmodium vivax.
 

 Renal disease, especially nephrotic syndrome.
Mycobacterium tuberculosis
 Active tuberculosis.
 

 Long-term adverse health outcomes due to irreversible tissue damage from severe forms of pulmonary and extrapulmonary tuberculosis and active tuberculosis.
Nontyphoid Salmonella
 Reactive Arthritis if manifest within 3 months of the infection.
Shigella
 Hemolytic-uremic syndrome if manifest within 1 month of the infection.
 

 Reactive Arthritis if manifest within 3 months of the infection.
Visceral leishmaniasis
 Delayed presentation of the acute clinical syndrome.
 

 Post-kala-azar dermal leishmaniasis if manifest within 2 years of the infection.
 

 Reactivation of visceral leishmaniasis in the context of future immunosuppression.
West Nile virus
 Variable physical, functional, or cognitive disability.


However, compensation shall not be paid for a chronic disability and/or a listed presumptive disease (i) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.

The Board notes that VA made several revisions to 38 C.F.R. § 3.317 during the pendency of this appeal.  In this respect, VA revised 38 C.F.R. § 3.317 to clarify that the listing of CFS, fibromyalgia and IBS were intended to be examples of medically unexplained chronic illnesses rather than an exclusive list.  See 75 Fed. Reg. 194 (October 7, 2010).  Clarification was also provided by adding specific examples of "diabetes" and "multiple sclerosis as partially understood diseases which did not come within the meaning of "medically unexplained."  Id.

Additionally, VA added a list of infectious diseases which may be presumptively service-connected under 38 C.F.R. § 3.317.  75 Fed. Reg. 188 (Sept. 29, 2010).  This change added a table listing potential long-term health effects of these infectious diseases.  Id.

The Veteran has not been provided notice of the revisions discussed above.  In such a situation, the Board must determine whether it would be potentially prejudicial to the Veteran in adjudicating this claim without providing him notice and further opportunity to provide evidence and/or argument in support of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As addressed more fully below, the Board finds that the revisions to 38 C.F.R. § 3.317 during the pendency of this appeal have virtually no applicability to the claims at hand.  The changes in 75 Fed. Reg. 194 provided definitional clarification for issues which are not in controversy in this case.  Similarly, there is simply no credible evidence that the Veteran has been diagnosed, at any point, with one of the newly listed presumptive infectious diseases.  As such, the Board finds that no prejudice accrues to the Veteran in proceeding to a final adjudication of the claim.

Notwithstanding the foregoing presumptive provisions, a veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Erectile Dysfunction

The Veteran contends that he manifests erectile dysfunction as proximately due to his service-connected PTSD.

The Veteran's STRs including his September 1982 induction physical examination and December 1991 separation physical examination contain no evidence of complaints, treatment, or diagnosis for erectile dysfunction.  His July 1993 National Guard enlistment examination is also negative for complaints, treatment, or a diagnosis of erectile dysfunction. 

The post-service evidence includes August 2008 and August 2010 VA examinations. 

The Veteran underwent a VA examination in August 2008.  At that time, the Veteran indicated that he does not have a sex drive but reports he is able to achieve an erection when he makes an effort to be sexually active.  The examiner noted that there is no evidence of any malignancy, stones, or infection.  He further noted that the Veteran is not incontinent and does not need to catheterize or dilate.  He also noted that laboratory results in the Veteran's file indicate normal urinalysis and renal function.  The examiner indicated that a genital examination was not performed, as the Veteran denied having erectile dysfunction and clearly reported the loss of interest in sexual activity; however, the Veteran was able to otherwise achieve an erection.  The examiner concluded that the Veteran does not have erectile dysfunction as per the Veteran's own report.

The Veteran underwent a second VA examination in August 2010.  At that time, the Veteran reported that if he is interested and motivated he can get an erection, as well as complete sexual intercourse including ejaculation.  The Veteran further reported the he doesn't think erectile dysfunction is an issue, indicating, that he does not have an interest in intimacy.  The examiner noted that the Veteran declined a genital examination.  The examiner noted that the Veteran denied having erectile dysfunction and clearly reports a lack of interest, which is not erectile dysfunction and as likely as not related to his mental health status.  The examiner further indicated that as the Veteran reported that he is able to achieve an erection and have sexual intercourse with ejaculation, no diagnosis of erectile dysfunction can be provided at this time.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an erectile dysfunction disability, including as secondary to service-connected PTSD.  In this case, review of the record reveals that there is no competent medical evidence showing the Veteran has been diagnosed as having erectile dysfunction.  According to VA examiners in August 2008 and August 2010, the Veteran himself does not describe symptomatology consistent with an erectile dysfunction diagnosis.  

In this case, the Veteran has self-described his symptomatology as being consistent with erectile dysfunction but VA examiner's have provided opinion that the Veteran is actually describing decreased libido which is a symptom of his service-connected PTSD.  

The Board notes that VA regulations prohibit compensating a claimant twice for the same symptomatology.  38 C.F.R. § 4.14.  As explained by the Court, compensating a claimant twice for the same symptomatology "would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (compensation for somatic aspects of psychiatric disorder precluded by 38 C.F.R. § 4.14 and previous version of 38 C.F.R. § 4.132 where the psychiatric disorder was the predominant disorder to be rated).

As service connection for decreased libido as a symptom of service-connected PTSD has already been established, there is no "controversy" or "justiciable" service connection issue before the Board and this aspect of the claim is dismissed.  38 U.S.C.A. § 7105(d).  See Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, with respect to the specific diagnosis of erectile dysfunction, this aspect of the claim must be denied for lack of a current disability.  To the extent the Veteran argues that he currently manifests erectile dysfunction, his self-diagnosis is greatly outweighed by the medical opinions provided by the August 2008 and August 2010 VA examiners, who have greater training and expertise than the Veteran in speaking to matters of medical diagnosis and etiology.  As there is no doubt of material fact to be resolved in the Veteran's favor, the claim of service connection for erectile dysfunction is denied.   See Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant.")

In so holding, the Board is cognizant of the argument offered by the Veteran's attorney that the August 2008 VA examiner quoted the Veteran out of context.  In addition to no evidence supporting this allegation, this argument is countered by the fact that the Veteran provided similar report of symptomatology to a VA examiner in August 2010.  The Board has no reason to believe on this evidentiary record that two separate VA examiners would intentionally distort the Veteran's reported symptomatology.  Certainly, the Veteran's representative has not provided clear evidence that these government employed physicians have not properly discharged their official duties.  See generally Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (discussing that, in the absence of clear evidence to the contrary, a public officer is presumed to have properly discharged their official duties).  This argument, therefore, is rejected as it has no basis in credible fact.

The Board is also cognizant of the holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), wherein the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.

Unlike McClain, the overwhelming medical evidence indicates that the Veteran himself does not describe erectile dysfunction as medically defined, but rather a decrease in libido which is already deemed of service-connected origin as part of his service-connected PTSD.  Thus, a current disability of erectile dysfunction has not been demonstrated to have existed for any part of the appeal period.

The Board further notes that the VA examiners have diagnosed the Veteran's complaints as compatible with the symptom of decreased libido secondary to PTSD, and not an undiagnosed disability or illness.  As such, the provisions of 38 U.S.C.A. § 1117 do not apply.

The claim, therefore, is denied.




Gastrointestinal condition

The RO has adjudicated a claim of entitlement to service connection for a gastrointestinal condition, to include GERD, hiatal hernia and IBS.

At the outset, the Board notes that the Veteran is service-connected for fibromyalgia.  The rating criteria for this disability include "irritable bowel symptoms."  See 38 C.F.R. § 4.71a, DC 5025.  The medical opinion in this case reflects that the Veteran describes functional bowel symptoms rather than a separate gastrointestinal disorder.  As such, the symptoms reported by the Veteran are currently service-connected and compensated for by an award of the maximum 40 percent rating under DC 5025.  This aspect of the claim, therefore, must be dismissed due to lack of a "controversy" or "justiciable" service connection issue before the Board.  38 U.S.C.A. § 7105(d).  See Schoen, 6 Vet. App. at 457; Sabonis, 6 Vet. App. at 430.

With regard to the claimed diagnoses of GERD and hiatal hernia, the Veteran underwent a VA examination in August 2008.  Upon examination, the examiner indicated that the Veteran has not described GERD or hiatal hernia.  Thus, he did not meet the criteria for GERD or hiatal hernia and there was no such diagnosis from VA clinics.  The examiner reported that the Veteran clearly described a functional bowel disorder related to anxiety, anger, and stress, which is already service-connected as reported above.

The Veteran underwent a second VA examination in August 2010.  At the time, the Veteran reported that he experiences constipation, explaining that it is always soft and his stomach hurts.  He further reported that he sometimes has abdominal pain and a feeling "like tightness."  Upon examination, the examiner indicated that the Veteran did not describe GERD or IBS.  The examiner further indicated that a diagnosis cannot be provided without symptoms, thus the Veteran does not have an undiagnosed medical condition or illness.  The examiner concluded that there is no indication the Veteran has any physiological abnormality related to the GI system from any exposure or any diagnosed condition.

Overall, the Board notes that the Veteran's functional GI complaints are already service-connected and contemplated as symptom of fibromyalgia under DC 5025.  The Board does not doubt the veracity of the Veteran's beliefs that his symptoms also demonstrate GERD and hiatal hernia disability.  However, the Board finds that the medical opinions from two separate VA examiners that his reported symptomatology does not justify such diagnoses greatly outweigh the Veteran's self-diagnosis, as these examiners possess greater training and expertise than the Veteran in diagnosing these types of gastrointestinal disorders.

The Board further notes that the overwhelming medical evidence indicates that the Veteran himself does not describe GERD or hiatal hernia symptomatology, and has not been diagnosed with either disorder as medically defined.  Overall, current disabilities of GERD and hiatal hernia have not been demonstrated for any part of the appeal period.  Furthermore, the provisions of 38 U.S.C.A. § 1117 also do not apply as the Veteran's reported functional bowel symptoms have already been conceded as service-connected as part and parcel of service-connected fibromyalgia.  The specific claims of service connection for IBS, GERD and hiatal hernia, therefore, are denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran contends that his tinnitus is related to service, specifically due to exposure to acoustic trauma from armored vehicles and artillery while in service.  See January 2008 informal claim from Veteran.  This history of noise exposure is deemed competent and credible.  In this respect, the Veteran's service personnel records (SPRs) show his military occupational specialty (MOS) was a ground surveillance systems operator with service in southwest Asia, indicating likely exposure to noise.

The Veteran's September 1982 physical induction examination, December 1991 separation physical examination, as well as his STRs are negative for complaints, treatment, or a diagnosis of tinnitus.  His July 1993 National Guard enlistment examination is negative for complaints, treatment, or a diagnosis of tinnitus.

Postservice, the first relevant evidence concerning this issue involves a July 1997 VA examination report wherein the examiner stated as follows:

Additional examination of the ears today, the right ear had a normal auditory canal, normal auricle, no pathology present.  The middle ear tympanic membrane showed no perforations present and the tympanic membrane was of normal color and consistency.  The inner ear showed no pathology present.  The patient did not complain of any imbalance or tinnitus, buzzing or ringing present in either ear.  Now the left ear was examined.  Normal external auditory canal.  The middle ear was normal, normal consistency, showing no imbalance, no buzzing, no ringing and the patient does not complain of continual hearing loss whatsoever, ringing buzzing or tinnitus.

Thereafter, a September 2003 VA ear, nose and throat examination report included the following comment:

"[The Veteran] also has no oral complaints (no hearing loss, tinnitus, or fullness, or other) ...

However, an April 2008 VA outpatient treatment record notes the Veteran's complaints of tinnitus, which began in service and has progressively worsened; specifically, for the past year and a half the Veteran reported experiencing pressure in his ears with tinnitus lasting for approximately an hour and as long as a few days.  At that time, the Veteran's reportedly demonstrated normal left ear hearing and right ear high frequency loss.  

The Veteran underwent a VA examination in August 2008.  At the time, the Veteran reported experiencing tinnitus; namely, a high-pitched sound in his ears, as well as some ringing when his ears are plugged.  He reported that tinnitus is a periodic event that occurs daily, lasting for 30 minutes to a few hours, sometimes twice a day.  He reported that his noise exposure prior to service included deer hunting on one occasion.  He further reported that he was exposed to some vehicle noise during service as an armored personnel carrier squad leader, as well as training fire from a variety of military armaments.  He denied postservice recreational and occupational noise exposure.

Upon examination and review of the Veteran's claims file, the examiner noted that there is no evidence of tinnitus related to the Veteran's service; indicating that tinnitus was denied on a September 2003 VA ear, nose, and throat examination, thus there is no likelihood that tinnitus was related to military noise exposure at that point.  The examiner further indicated that the Veteran's report of tinnitus being related to periodic ear fullness is likewise not a condition associated with military noise exposure and is more likely related to factors unrelated to any military noise.

On review of the record in its entirety, the Board finds that the Veteran's tinnitus first manifested many years after service, and is not shown to be related to service.  At the outset, the Board acknowledges that tinnitus is subjective in nature and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In this case, the Veteran first reported tinnitus symptoms in January 2008, which is approximately 16 years following his discharge from active service.  This fact is not consistent with a finding of persistent and/or recurrent symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (recognizing that lengthy periods of time without symptoms or treatment can weigh against a claim).

The record also reflects that the Veteran underwent an extensive VA C&P examination in 1997 wherein the examiner found it significant that the Veteran did not complain of "imbalance or tinnitus, buzzing or ringing present in either ear."  Similarly, during a VA C&P ENT examination in September 2003, a VA examiner again commented that the Veteran had no tinnitus complaints.  

Overall, the Veteran's failure to report tinnitus symptoms on these examination reports is not consistent with his later April 2008 allegation of persistent tinnitus since service.

The Board further notes that, at the August 2008 VA C&P audiology examination, the Veteran reported that his tinnitus symptoms were present while his ears felt plugged, which had begun about 4 years previous.  Again, this report of symptomatology is not consistent with the April 2008 allegation of persistent tinnitus since service.  Notably, the inconsistent April 2008 allegation was made in the context of already having filed a compensation claim while the Veteran did not report such symptomatology to VA examiners in 1997 and 2003 in conjunctions with examinations where such symptomatology was deemed particularly relevant.  Cf. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that pecuniary interest is recognized as potentially affecting the credibility and reliability of testimony); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On this point, the Board notes that the 1997 and 2003 VA examination reports are not entirely clear as to whether the Veteran actually denied tinnitus symptoms or did not report them.  With respect to the July 1997 VA C&P examination report (the relevant portions quoted in full), the Board is of the impression that the examiner found no evidence of tinnitus present at that time based upon the entirety of the examination.  The September 2003 VA examiner arrived at the same conclusion.

Thus, on this record, the Board finds that the preponderance of the evidence is against an award of service connection for tinnitus based upon chronicity of symptoms since service.  38 C.F.R. § 3.303(b).  In this respect, the Board finds that the Veteran's current allegations of persistent and/or recurrent symptoms of tinnitus since service are not credible in light of the entire evidentiary record.

The Board next finds that the preponderance of the evidence is against this claim based upon a current disability linked to an inservice event.  The record includes opinion from a VA examiner in August 2008 who found that the Veteran's tinnitus was not related to military service on the basis that tinnitus first manifested many years after service, and the fact that the current tinnitus complaints are present with symptoms of periodic ear fullness which is not a factor related to military noise exposure.  The Board finds that this opinion, which is based upon an accurate factual history as found by the Board, provides strong probative evidence against this claim.  There is no medical opinion to the contrary.

In fact, the only evidence tending to support this claim are the Veteran's allegations of persistent ear ringing since service which, the Board finds above, is not consistent with the entire evidentiary record.  The Veteran has also provided his own personal opinion that tinnitus is related to acoustic trauma.  However, the lay belief by this claimant is greatly outweighed by the medical opinion provided by the August 2008 VA examiner, as that physician has greater training and expertise than the Veteran in speaking to matters of medical etiology.  As there is no doubt of material fact to be resolved in the Veteran's favor, the benefit of the doubt rule does not apply.  See Ortiz, 274 F.3d at 1364-65.  The claim of service connection for tinnitus, therefore, is denied.

Neuronal brain damage

The Veteran seeks service connection for a claim self-stylized as brain damage.  The RO has determined that it reached a prior final decision as to this issue such that the Veteran must present new and material evidence to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A February 2005 RO rating decision denied a claim of entitlement to service connection for brain damage on the basis that there was no evidence of current disability.  The Veteran, who was provided notice of this decision and his appellate rights by letter dated February 3, 2005, did not timely appeal this decision.  See 38 C.F.R. § 20.302 (a) (a notice of disagreement must filed within one year from the date of notice of decision).  That decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Veteran filed his claim to reopen in January 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence of record before the RO in February 2005 included an April 2004 private magnetic resonance (MR) spectroscopy interpreted by the reading radiologist as demonstrating findings of uncertain clinical significance.  

In July 2004, a VA's Chief of Neurology provided the following analysis of the April 2004 spectroscopy results:

Vet called to say a spokesman from C&P told him his testing was inconclusive.  In reviewing the pMRS report, the interpretation was a lack of clinical application.  This reflects lack of knowledge and experience on the part of the radiologist rather than a lack of value or significance of the test.  The test showed evidence of neuronal loss (NAA decrease in Pu and Thalamus) with elevation of Glx and Lac in the basal ganglia suggestive of an excitotoxic process with mitochondrial insufficiency.  This is incontrovertible evidence of brain damage associated with Gulf War I service.  Quantitation will be offered by neuropsych testing, when this becomes available.

The Veteran underwent a VA examination in July 2004.  Upon examination and review of the Veteran's claims file, this examiner determined that the Veteran does not have a neurological brain disorder, indicating that he found the April 2004 spectroscopy to be within normal limits.

Evidence of record since the February 2005 decision includes several opinion letters dated in August 2005, March 2006, July 2006, and May 2009 submitted by VA's Chief of Neurology who reports that the Veteran has an undiagnosed illness associated with his Persian Gulf deployment in the first war.  In support of this conclusion, in the May 2009 letter, this neurologist indicated that although several studies have shown no evidence of peripheral nerve damage, citing (Sharief Neurology 59 (2002): 1518-1525), there is evidence of central organic brain damage using MR spectroscopy, citing (Haley, Archives of Neurology 57(2000): 1280-1285).  In this regard, the VA Chief of Neurology reported that the Veteran likewise underwent MR spectroscopy through the Milwaukee Gulf Registration program which showed definite evidence of organic encephalopathy by clear reductions of N-acetylaspartate in several brain regions, which is evidence of neuronal brain damage, citing (Haley).

The Veteran underwent a VA examination in August 2010.  Upon examination and review of the Veteran's claims file, the examiner found that the Veteran suffers from significant mental health issues, not brain damage, noting that the Veteran is able to work, drive, manage his home, is involved with his children, is married, and speaks objectively of his mental and physical conditions.  The examiner further indicated that she cannot address Dr. N.R.'s comments.  The examiner indicated that the Veteran has undergone extensive evaluations and treatments, and there is no evidence of symptoms or illness not identified, not diagnosed, or associated with an already established diagnosis.  The examiner indicated that per the Veteran's own report during this interview, his most debilitating issues are anxiety, panic, and depression, as well as his PTSD.

Overall, the Board finds that the evidence of record since the RO's February 2005 rating decision is new and material as it includes competent medical opinion that the Veteran manifests brain damage based upon citation to previously unconsidered medical treatise information.  The claim, therefore, is reopened.

With respect to the merits of the claim, the Board observes that the issue at hand involves a considerable amount of complexity and scientific disagreement.  On the one hand, a fully qualified VA Chief of Neurology has opined that the Veteran manifests evidence of neuronal brain damage by pointing to clear reductions of N-acetylaspartate in several brain regions.  According to the VA Chief of Neurology, these findings are consistent with other findings by Haley published in the National Archives of Neurology.  

The Board takes judicial notice that Dr. Robert Haley was a former researcher and member of the Research Advisory Committee on Gulf War Veterans' Illnesses (RAC- GWVI.), which is a U.S. presidential advisory committee charged with studying Gulf War illnesses.  Currently, research is being conducted as to whether neurotoxic injury during the Persian Gulf War has resulted in several clusters of symptomatology identified as "Haley Syndromes."  See generally http://www.va.gov/RAC-GWVI/Committee_Documents.asp.  Clinical findings purporting to support neurotoxic injuries include abnormal brain findings discovered by MR spectroscopy examination.

Thus, the opinion proffered by VA's Chief of Neurology is based upon scientific research conducted by RAC- GWVI as well as continuing federally funded programs through the The Gulf War Illness and Chemical Exposure Research Program at the University of Texas Southwestern (UTSW).

On the other hand, the Board is cognizant of multiple Federal Register Notices indicating that, to date, there is no sound medical and scientific evidence of any association between the Persian Gulf War exposures and any disease not specifically listed as a presumptive disease.  See, e.g., 76 Fed. Reg. 21099 (Apr. 14, 2011) (Determinations Concerning Illnesses Discussed In National Academy of Sciences Reports on Gulf War and Health, Volumes 4 and 8); 76 Fed. Reg. 2477 (Jan. 13, 2011) (Gulf War and Health, Volume 6, Physiologic, Psychologic, and Psychosocial Effects of Deployment-Related Stress); 75 Fed. Reg. 10867 (Mar. 9, 2010) (Determinations Concerning Illnesses Discussed in the Institute of Medicine Report on Gulf War and Health: Updated Literature Review of Depleted Uranium); 66 Fed. Reg. 35702-02 (July 6, 2001) (Illnesses Not Associated With Service in the Gulf During the Gulf War).

Overall, the Board finds that this case involves competing medical opinions regarding the nature and etiology of the Veteran's claimed brain damage.  In the opinion of the Board, the VA Chief of Neurology's specific findings (that MR spectroscopy findings show definite evidence of organic encephalopathy by clear reductions of N-acetylaspartate in several brain regions) outweigh the more generic opinions and studies against this claim.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that important guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion involves whether the opinion is based upon sufficient facts or data; whether the opinion is the product of reliable principles and methods; and whether the expert witness has applied the principles and methods reliably to the facts of the case).

In sum, resolving reasonable doubt in favor of the Veteran, the Board grants the Veteran's claim of entitlement to service connection for neuronal brain damage.  The extent of quantifiable disability attributable to this disorder is not before the Board at this time.

Bilateral Hearing Loss

In a February 2005 rating decision, the RO denied service connection for bilateral hearing loss because there was no evidence of a current diagnosis of bilateral hearing loss.  The Veteran was properly notified of the decision in February 2005, however, he did not initiate an appeal and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In January 2008, he submitted a claim to reopen.  In the September 2008 rating action on appeal, the RO did not reopen the claim, indicating that there is no evidence of a current bilateral hearing loss disability; thus, new and material evidence was not submitted.  

Evidence associated with the claims file at the time of the February 2005 rating decision included the Veteran's STRs, including the December 1991 separation physical examination, which did not note any right or left ear hearing defects or diagnoses, nor did the Veteran report any complaints pertaining to his hearing; the July 1993 National Guard enlistment examination, which did not note any right or left ear hearing defects or diagnoses, nor did the Veteran report any complaints pertaining to his hearing; and VA outpatient treatment records dated in May 2003 to July 2004.  Based on a review of the evidence, the RO determined that the record did not demonstrate a current diagnosis of bilateral hearing loss.  

Evidence added to the record since the time of the last final denial in February 2005 includes an April 2008 audiology examination in the clinical setting which reported a speech recognition score of 92 percent in the left ear.  As this meets the definition of hearing loss per 38 C.F.R. § 3.385, this evidence is new and material as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The claim for left ear hearing loss, therefore, is reopened.

The claim of entitlement to service connection for left ear hearing loss is remanded for further evidentiary development.  The issue of reopening the claim of entitlement to service connection for right ear hearing loss is deferred pending additional development.

Whether a Valid NOD with the October 26, 2007 Rating Decision was received

The Veteran contends that his representative, on his behalf, submitted a valid notice of disagreement to the October 26, 2007 rating decision in April 2008.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably be construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  

Moreover, there are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).

In an October 2007 rating decision, the RO made a determination that review of additional medical evidence warranted no change in the previous decisions rendered.  Subsequently, in April 2008, the Veteran's attorney submitted a written communication indicating that the purpose of the letter is a notice of disagreement to the rating decision dated October 26, 2007, as the Veteran wished to appeal the decision with regard to the following issue: "Review of additional medical evidence warrants no change in the previous decisions rendered."

Upon review of the evidence of record, the Board finds that the Veteran's attorney submitted a valid notice of disagreement dated in April 2008 to the October 26, 2007 rating decision.  Specifically, the attorney submitted a written communication expressing disagreement with the October 26, 2007 adjudicative determination by the agency of original jurisdiction and a desire to contest the result, namely, the issue of review of additional medical evidence warrants no change in the previous decisions rendered.  

Therefore, the Board finds that a valid notice of disagreement with the October 26, 2007 rating decision has been received.



ORDER

The claim of entitlement to service connection for erectile dysfunction is denied.

The claim of entitlement to service connection for a GI condition, to include IBS, GERD and hiatal hernia, is denied.

The claim of entitlement to service connection for tinnitus is denied.

The application to reopen a claim of entitlement to service connection for brain damage, to include memory loss, cognition problems and balance problems due to chemical exposure, is granted.

The claim of entitlement to service connection for brain damage is granted.

The application to reopen a claim of entitlement to service connection for left ear hearing loss is granted.

A valid notice of disagreement with the October 26, 2007 rating decision has been received.  To this extent only, the appeal is granted.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review regarding the Veteran's remaining claims on appeal.

Regarding the claim of left ear hearing loss, the Veteran contends that it is related to service.  

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

An April 2008 VA outpatient treatment record indicates a left ear speech recognition score of 92 percent.  However, the August 2008 VA audiological examination reveals normal left ear hearing for VA compensation purposes, including a speech recognition score of 98 percent.

Given the evidence, a VA examination is necessary to determine whether the Veteran currently has a left ear hearing loss disability, and if so, whether it is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The Board defers consideration of the issue of reopening a claim of entitlement to service connection for right ear hearing loss pending additional audiometric examination.

The Veteran contends that his lumbar and thoracic spine conditions are related to his service.  

The Veteran was afforded a VA examination in October 2009.  Upon examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with a lumbar back strain, concluding that the lumbar spine muscle strain is less likely than not related to service, as the Veteran had various complaints in service of back pain in different locations, such as the coccyx, as well as diffused pain in many muscles of the body, and there does not seem to be a continuum of pain in one particular area over time during and since service that would substantiate the Veteran's claim.  The examiner further noted that x-rays did not reveal evidence of disc height loss or other arthritis, or other degenerative changes of the spine.  

However, the examiner also noted that the examination and x-rays demonstrated dextroscliosis, indicating that this condition was not related to the Veteran's service because the "predisposition" for this condition preceded his service.  The examiner concluded that there is no indication that activities in service would have aggravated this condition.  

The Board finds that this examination report is inadequate for rating purposes.  The report of the Veteran's September 1982 induction physical examination does not contain any complaints, treatment, or diagnosis of a back condition.  As such, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111. 

As such, rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  On this record, the Board finds insufficient evidence to find the existence of a preexisting back disability.

However, it appears that the VA examiner may be stating that the Veteran has a congenital disorder which is not subject to service connection.  In such a situation, the presumption of soundness does not apply as service connection cannot be granted for a congenital or developmental defect. 38 C.F.R. §§ 3.303(c) and 4.9.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

Nonetheless, the Board further observes that VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  

In order to determine the applicable law at hand, the Board requires medical opinion as to whether the Veteran's scoliosis is a congenital defect or acquired disorder.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Thus, the Board finds that the October 2009 VA examination report must be returned for clarification.

In September 2009, the RO made a formal finding of unavailability of Milwaukee VA outpatient treatment records pertaining to the lumbar and thoracic spine condition(s) for the period of January 1, 1997 through December 31, 2003.  The Board notes that the Veteran has not been sent notice of this finding; thus, on remand the Veteran should be informed of this fact.

The Board next notes that the Veteran was afforded VA examination in October 2009 to evaluate his service-connected bilateral Achilles tendonitis.  Unfortunately, the VA examiner did not provide range of motion findings for dorsiflexion which is a finding necessary to evaluate whether a higher rating is warranted.  See 38 C.F.R. § 4.71a, DC 5270.  Thus, this examination report must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.

Regarding the Veteran's claim of heart palpitations, STRs, including the September 1982 induction physical examination and December 1991 separation physical examiner are negative for complaints, treatment, or a diagnosis of a cardiac condition, to include heart palpitations.  The July 1993 National Guard enlistment examination is also negative for complaints, treatment, or a diagnosis of a heart condition.  

Post-service treatment records include a September 2003 VA examination report which shows the Veteran underwent an EKG and was noted to have S1 and S2 heard with regular rhythm and rate; no murmur or bruit were appreciated; and pulse rate was 62.  The examiner noted that the EKG demonstrated a normal sinus rhythm.  

In August 2008, the Veteran underwent a VA examination, during which the Veteran reported that he experiences heart palpitations due to panic attacks.  He indicated that he has not sought treatment from a cardiac clinic; however, he is prescribed medication, namely, Metropolol for his panic attacks, and if he does not take the medication, he experiences a racing heart in the morning.  He believes his heart rate is better controlled when he takes the medication.  Upon examination, the examiner noted that the EKG in 2003 did not show any evidence of heart disease, which was performed prior to the prescription of the Metropolol medication.  He further indicated that the Veteran's heart palpitations are directly related to panic attacks per the Veteran.  

The Board finds this examination to be inadequate; specifically, it is unclear from the examiner's opinion as to whether the Veteran has a current heart palpitation condition, as he indicates that the EKG was normal prior to the prescription medication for panic attacks, but also states that the Veteran has heart palpitations directly related to panic attacks as per the Veteran.  Moreover, the examiner seems to suggest that the heart palpitations directly related to panic attacks as per the Veteran, are related to the Veteran's service-connected PTSD, as panic attacks are a symptom of PTSD.

Given the above, A VA examination should be conducted to clarify the current nature and likely etiology of any heart disability that the Veteran may have and whether it is related to service, or his service-connected PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the Veteran's claim of sleep apnea, to include as secondary to service-connected PTSD, the Veteran underwent a VA examination in August 2008.  At the time, the Veteran reported that he has difficulty falling asleep at night and wakes due to nightmares.  He also reported that he experiences night sweats and is restless at night.  Upon examination, the examiner noted that the Veteran has not undergone a sleep study, nor has he been diagnosed with sleep apnea.  The examiner opined that the Veteran's sleep disturbance is clearly symptomatic of depression and/or mental health issues; indicating that there is no evidence, diagnosis, or work-up for sleep apnea.  The Board finds this examination to be inadequate; specifically, the examiner indicated that the Veteran's sleep disturbance is clearly symptomatic of depression and/or mental health issues; however, he indicated that there has not been a workup for sleep apnea.  Thus, as the examination demonstrates a "sleep disturbance," and the examiner did not perform a "work-up" for sleep apnea, another VA examination should be conducted to clarify the current nature and likely etiology of any sleep apnea condition that the Veteran may have.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, a new medical examination and opinion are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the issue of entitlement to a disability evaluation in excess of 50 percent for service-connected PTSD, upon review of the record, the Board finds that additional evidence was added to the claims folder subsequent to the issuance of a statement of the case (SOC) in February 2009.  Specifically, VA psychological outpatient treatment records dated in September 2009 through November 2009; January 2010 through March 2010; and May 2010 through August 2010.  Furthermore, the Veteran underwent a VA psychiatric examination in August 2010 in connection with his current claim for an increase in disability rating.  The RO has not had a chance to review the aforementioned VA outpatient treatment records or the VA examination and the Veteran has not waived consideration of RO review.  Indeed, in a January 2011 letter, the Veteran's attorney indicated that an SOC was never issued on the PTSD notice of disagreement (NOD) he submitted in April 2008.  While the Board notes that an SOC was issued in February 2009 in response to the April 2008 NOD, it also notes that the attorney indicated that the Veteran underwent a second VA examination for his service-connected PTSD in 2010, which has not been reviewed by the RO.  Thus, this case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the February 2009 SOC.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records of the Veteran's VA treatment since January 2009, including the actual audiometric findings from the April 17, 2008 audiology consultation.

2.  The RO is requested to inform the Veteran via letter of the September 2009 formal finding of unavailability of the Milwaukee VA outpatient treatment records pertaining to the lumbar and thoracic spine condition (s) for the period of January 1, 1997 through December 31, 2003.  The RO must associate this letter with the Veteran's claims folder.

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the nature and probable etiology of his claimed bilateral hearing loss.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner should address the following questions:

    a) whether the Veteran manifests left and/or right ear hearing loss per VA standards (if left ear hearing loss is not shown, please discuss the significance of the August 2008 speech recognition score); and

    b) If left and/or right ear hearing loss exists, whether it is at least as likely as not (probability of 50 percent or greater) that such disability results from event(s) during active service?

3.  Schedule the Veteran for orthopedic examination to identify all thoracolumbar spine disorders present and their likely etiology as well as the current severity of bilateral Achilles tendonitis.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner should address the following questions:

    a) identify all currently manifested orthopedic disorders of the thoracolumbar spine;

    b) for all disorders present, the examiner must identify whether such disorders are congenital or acquired in nature (e.g., scoliosis) (if a congenital disorder is found the examiner must provide a full rationale supporting this conclusion);

    c) for all congenital disorders (if present), provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current low back disability is a result of superimposed injury during active service; 

    d) for all acquired disorders present, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current low back disability first manifested during active service and/or is related to an event during service; and 

	e) provide range of motion findings for the service-connected bilateral Achilles tendonitis, to include opinion as to whether there is any evidence of ankylosis.

In so deciding, the examiner is requested to address the significance of the STRs which first diagnose mild scoliosis in March 1988; treatment for lower lumbar back pain and spasm in November 1988; treatment for mild lumbar strain in February 1990; the November 1990 report of a six year history of low back pain resulting in an assessment of muscle strain at L4/L5 due to indirect trauma; and the report of recurrent back pain on the December 1991 separation physical examination.  

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of the claimed heart palpitations and sleep apnea disorder.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner should address the following questions:

	a) whether the Veteran manifests a cardiovascular disorder manifested by heart palpitations and, if so, is it at least as likely as not that (probability of 50 percent or greater) that such disorder(s) is causally related to service or service-connected disability, or alternatively, is aggravated by service-connected disability beyond the normal progress of the disorder?

	b) whether the Veteran manifests a sleep apnea disorder (all necessary studies should be performed) and, if so, is it at least as likely as not that (probability of 50 percent or greater) that such disorder is causally related to service or service-connected disability, or alternatively, is aggravated by service-connected disability beyond the normal progress of the disorder?

If any disability is deemed aggravated by service-connected disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the sleep apnea disability before the onset of aggravation. 

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A detailed rationale for any opinion expressed should be provided in the examination report(s).  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

5.  When the development requested has been completed, readjudicate the claims on appeal.  If any benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


